Title: John Adams to Wilhem & Jan Willink, 11 July 1784
From: Adams, John
To: Wilhem & Jan Willink


        
          Gentlemen
          The Hague July 11. 1784
        
        Is there no News from Egberts our Express? What can have happened to him? or become of him? Is he dead, or Sick? I Sent you a Passport for him a Week ago, I hope you recd it.
        I am really very anxious about my Papers. To have Papers of Such

Importance to the Publick and to myself, So long in coming, and no News or Account about them, is very distressing. I beg you Gentlemen to let me know what is become of him.
        your Fried & sert
      